An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

:0; 194% We

IN THE SUPREME CQURT OF THE STATE OF NEVADA

ESTEBAN HERNANDEZ, No. 68356
Appellant}  _
»  Fl LE 
THE STATE OF NEVADA,
SEP 2 9 2315

Respondent.
V._— , _ -—r TRFCIE 4. UNDEMAN

CLERK C); SUPREME COURT

BY '
DEPOT? CLERK

 

 

ORDER DISMISSING APPEAL

This is a pro Se entice 0f appeal frem a district court order
denying a metien requesting diecevery of Sealed decumente. Eighth
Judicial District Court, Clark Ceunty; Louis Eric Johnson; Judge.

Because no statute or court rule permits an appeal from the
aforementioned decision, we lackjuriediction. Castﬁllo U, State; 106 Nev.
$349, 352, 792 P.2d'1133, 1135 (1990). Accordingly: we

ORDER this appeal DISMISSED.

Selitta
picku } J‘
Pickering

cc; Hon. Louis Eric Johnson, District Judge
Esteban Hernandez
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

   

Gibbos

5.- 2.611474